Citation Nr: 0907481	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of a shell fragment wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1963 to October 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the case for 
further development in January 2004 and July 2007.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDINGSOF FACT

A cervical spine disability did not begin in service or 
within one year of separation and has not been shown to be 
related to any incident of service, to include as secondary 
to or aggravated by service-connected residuals of a shell 
fragment wound to the shoulder.  


CONCLUSION OF LAW

Service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of shell 
fragment wound, is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2002; however, that notice did not 
address claims of service connection on a secondary basis.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the March 2002 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.          

The October 2002 statement of the case and March 2003 and 
March 2006 supplemental statements of the case provided the 
appellant with the relevant regulations for his claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  The July 2007 Board remand included an explanation 
of the claim on a secondary basis.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Argument presented by 
the representative, specifically a May 2007 written brief, 
addressed the argument for service connection on a secondary 
basis and demonstrated actual knowledge of the evidence 
necessary to substantiate the claim.  

An August 2007 letter addressed the pertinent rating and 
effective date criteria per Dingess.  The claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for a Cervical Spine Disability

The Veteran is seeking service connection for a cervical 
spine disability, claimed as degenerative joint disease (DJD) 
and osteoarthritis.  He contends that these conditions are 
related to shrapnel wounds he sustained in service.  
Specifically, he claims that shrapnel was left in his neck 
and has caused arthritis to develop, which causes pain and 
limited motion.  Service connection is in place for residuals 
of a shell fragment wound to the right arm and right 
shoulder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service treatment records show that he suffered 
shrapnel wounds to both arms, his right thigh, and his 
forehead in November 1966, for which he was hospitalized for 
several weeks.  In January 1967, he suffered penetrating 
shrapnel wounds to his right shoulder and forearm, both 
thighs, and both eyes as a result of a land mine explosion.  
No residual disabilities were shown at his separation 
physical examination.  There is no record of treatment for a 
neck injury or any other evidence of a cervical spine 
disorder manifested in service.

In a July 1972 rating decision, service connection was 
granted for residuals, shell fragment wound, of the right 
shoulder, right and left arms, right and left lower 
extremities and eyes.  

The Veteran underwent a VA examination in April 2002, in 
which he was found to have tenderness over the cervical spine 
on palpation of the spinous processes from C3 to C7.  He had 
flexion to 30 degrees and extension to 15 degrees.  X-rays 
showed intervertebral disc space narrowing at C5-C6, and the 
neural foramen on the right side was compromised by 
osteophytes.  Tiny metallic fragments seen in the soft tissue 
of the neck on the left side were described as 
"incidental."  The examiner diagnosed disc disease 
associated with osteoarthritis.  

The Veteran underwent a VA examination in January 2006.  He 
reported pain and stiffness in his cervical spine area.  He 
had forward flexion to 45 degrees, extension to 30 degrees, 
lateral flexion from 0 to 3 degrees bilaterally, and rotation 
from 0 to 60 degrees bilaterally.  There was no clinical 
indication of additional loss of motion, weakness, or fatigue 
with repetitive motion, and there were no flare ups.  
Reflexes and muscle function were intact.  X-rays showed 
narrowed intervertebral disc space at C5-C6 and marked 
degenerative changes involving the apophyseal joints of C3-C4 
on the left side.  An osteophyte was noted encroaching into 
the neural foramina. The examiner diagnosed disc disease 
associated with osteoarthritis at C5-C6 and DJD at C3-C4.  He 
also noted that a small metallic fragment was visible in the 
soft tissue.  Despite these findings, the examiner stated 
that there is no indication of a cervical spine injury to 
either the bones or the nerves of his cervical spine.  In a 
February 2006 addendum, the examiner clarified that he did 
not feel that there is a relationship between the Veteran's 
current pathology and his in-service injury, since pain had 
not begun for almost 30 years after service.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA examination of his cervical spine in August 
2007.  He reported neck pain and stiffness upon waking up in 
the morning.  The examiner reviewed the claims file and noted 
that there were no complaints of or treatment for neck pain 
until February 2001.  On examination, the Veteran had flexion 
and extension from 0 to 30 degrees, with pain at 30 degrees, 
right and left lateral flexion from 0 to 30 degrees with 
pain, and right and left rotation from 0 to 60 degrees with 
pain.  The examiner noted that x-rays showed mild 
osteoarthritic lipping in the lower cervical spine and slight 
posterior encroachment of the neural foramina at C3-C4 on the 
left.  He diagnosed degenerative disc disease (DDD) and 
opined that the Veteran's service-connected shoulder 
disability had not likely aggravated his spine disability, 
given that 20 years passed between the shoulder injury and 
the onset of DDD in the cervical spine.  He remarked that the 
metal fragments seen on x-ray were in the soft tissue of the 
neck rather than the bone and concluded that "medical 
evidence cannot establish the pathological relationship 
between" DDD and osteoarthritis of the shoulder.  In an 
addendum to the report, the examiner stated that he could not 
determine whether cervical spine disability was caused by the 
same injury that caused the shoulder disability without 
resorting to speculation.  He noted, however, that while an 
explosion such as the Veteran experienced could possibly 
impact the cervical spine, there was no complaint, treatment, 
or diagnosis of a cervical spine disability until many years 
later; therefore, chronicity of the condition could not be 
established.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's cervical spine disability is not 
related to his service, either directly or as secondary to 
his service-connected shoulder disability.  Although the 
evidence establishes that he has a current disability in his 
cervical spine, it does not demonstrate that such disability 
is related to his active service.  A cervical spine 
disability did not manifest in service or within one year of 
separation, and there has been no showing of continuous 
symptomatology since service.  The evidence of record 
indicates that the Veteran first complained of neck pain in 
2001, more than 30 years after his separation.  That there is 
no record of complaint of or treatment for a neck disability 
for many years after service weighs against a finding of 
service connection.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints).  

In addition, there is no competent medical evidence relating 
the Veteran's cervical spine disability to his service.  The 
January 2006 VA examination and February 2006 addendum 
included an opinion that addressed direct service connection 
and found that there was no relationship between the 
veteran's injury and service and his current complaints 
because there was no evidence of injury to the cervical spine 
in service and there was a lengthy period of time from 
service to the onset of pain.  Although the August 2008 VA 
examiner stated that the in-service injury could have caused 
the Veteran's neck disability, he was unable to conclude that 
it actually had done so without resorting to speculation.  
The statement of the August 2008 examiner as to etiology is 
not probative.  A statement by a physician that an opinion 
cannot be rendered is neither favorable nor unfavorable to a 
claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  

The Board acknowledges the Veteran's contention that his neck 
disability is proximately due to shrapnel fragments that have 
remained in his neck and shoulder area since service.  While 
the presence of such fragments has been confirmed by x-ray 
evidence, no medical professional who has examined the 
Veteran has attributed his neck disability to these 
fragments.  On the contrary, two different VA examiners have 
pointed out that the fragments are in the soft tissue rather 
than the bone, while the August 2008 examiner expressly found 
that there is no relationship between the metal fragments in 
the Veteran's neck and his cervical spine disability.  The 
Veteran is competent to describe the symptoms he has 
experienced; however, as a layperson, he is not competent to 
provide a medical opinion about the cause of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the preponderance of the evidence is against 
the claim that the Veteran's cervical spine disability was 
incurred in service and is also against the claim that his 
cervical spine disability is caused or aggravated by a 
service-connected disability.  Accordingly, the claim is 
denied.  


ORDER

Service connection for a cervical spine disability, to 
include claimed as secondary to service connected shell 
fragment wound, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


